Title: 24th.
From: Adams, John Quincy
To: 


       No reciting, for any of the Classes, on Fridays, for the whole, Day. I wrote some Problems out of Ward to carry to Mr. Williams, next Monday Morning. After Prayers, I declaim’d, as it is term’d. Two Students every evening Speak from Memory, any Piece they chuse, if it be approved by the President. It was this Evening my turn, with the 2d. Abbot, and I spoke, from As you
        
        like it. All the world’s a stage &c. When I came to the description of the Justice, in fair round Belly with good Capon lined, Tutors and scholars, all laugh’d, as I myself, truly represented the Character. But the President did not move a feature of his face. And indeed I believe, it is no small matter, that shall extort a smile from him when he is before the College. This Afternoon I took from the Library, Montesquieu’s Reflections on the rise and fall of the Romans, and an Anacreon. The two elder Classes have a right, every second friday to take from the Library, each person three volumes, which he must return at the End of a fort’night.
      